Title: [Diary entry: 26 April 1786]
From: Washington, George
To: 

Wednesday 26th. Left Hanover Court Ho[use] about Sun rise; breakfasted at Norvals tavern and reached Richmond about Noon. Put up at Formicalo’s Tavern, where by invitation, I dined with the Judges of the General Court. Morning cloudy & not much wind, but between 8 and 10 Oclk. it came out fresh from the No. Wt.; and died away again about Noon. Meeting with Mr. Thos. Newton of Norfolk, he informed me that Mr. Neil Jameeson late of that place, now a merchant in New York, was Executor of Jno. Shaw (also of Norfolk) who was possessed of the Books of Messrs. Balfour & Barraud & to whom he advised me to apply, thinking it probable that I might obtain, a

list of the Ballances due to that House and thereby recover what was due to me therefrom.